Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2019.08.26
                                                                         12:09:55 -05'00'



                  People v. Casler, 2019 IL App (5th) 160035



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            RASHEED CASLER, Defendant-Appellant.



District & No.     Fifth District
                   Docket No. 5-16-0035



Filed              July 1, 2019



Decision Under     Appeal from the Circuit Court of Jackson County, No. 15-CF-228; the
Review             Hon. Kimberly L. Dahlen, Judge, presiding.



Judgment           Affirmed.


Counsel on         James E. Chadd, Ellen J. Curry, and Daniel R. Janowski, of State
Appeal             Appellate Defender’s Office, of Mt. Vernon, for appellant.

                   Michael Carr, State’s Attorney, of Murphysboro (Patrick Delfino,
                   Patrick D. Daly, and Jennifer Camden, of State’s Attorneys Appellate
                   Prosecutor’s Office, of counsel), for the People.



Panel              PRESIDING JUSTICE OVERSTREET delivered the judgment of the
                   court, with opinion.
                   Justices Chapman and Moore concurred in the judgment and opinion.
                                               OPINION

¶1       The defendant, Rasheed Casler, appeals his November 10, 2015, conviction, following a
     jury trial in the circuit court of Jackson County, which found him guilty of obstructing justice
     in violation of section 31-4(a) of the Criminal Code of 2012 (720 ILCS 5/31-4(a) (West 2014)).
     He was sentenced on January 20, 2016. For the following reasons, we affirm.

¶2                                               FACTS
¶3       On June 23, 2015, the defendant was charged by information with, inter alia, obstructing
     justice (id.). 1 The information alleged that the defendant knowingly, with the intent to prevent
     his arrest on warrants, provided false information to Sergeant Guy Draper by telling him that
     his name was Jakuta King Williams. A jury trial was held on November 9 and 10, 2015. Our
     recitation of the evidence presented at trial is limited to that which is relevant to obstructing
     justice—the only charge at issue on appeal.
¶4       Guy Draper testified that he is employed as a sergeant with the Carbondale Police
     Department. After summarizing his curriculum vitae, Draper testified that some of his duties
     include supervising the midnight shift from 10:30 p.m. through 8:30 a.m. During the midnight
     shift on March 6, 2015, Draper was on duty, conducting foot patrols at various hotels
     throughout Carbondale. At 12:45 a.m. on that date, he and Officer Blake Harsy were both in
     uniform and on foot patrol at Quality Inn. Draper testified that, while patrolling the hallway of
     the second floor, Harsy “was just a little bit behind me.” As they approached room 210, the
     door opened quickly, and Draper observed “a black male emerge from the hotel room, look at
     me, pause for a second, and then slam the door and go back into the room.” Draper noticed
     that the man was wearing a green hoodie. Draper testified that he “recognized him as being
     someone I had dealings with prior” but “it was just a brief window” so he “wasn’t sure who it
     was.” Draper identified the defendant as the individual who opened the door of room 210.
¶5       Draper testified that, when the door slammed shut, Harsy smelled the odor of burnt
     cannabis emerging from the hotel room. Draper approached the door and immediately noticed
     the odor as well. Draper testified that he knocked on the door and, after about five seconds, a
     female later identified as Brianna Wyatt opened the door. Draper noticed the smell of cannabis
     was stronger at that point, but he did not enter the room immediately. From his vantage point
     in the doorway, Draper observed the layout of the room, which he described as a “typical hotel
     room.” Draper saw two males in the room, one on each bed and both of whom he instantly
     recognized, and two females seated in opposite corners of the room, neither of whom he
     recognized. The males were identified as Torrion Creer and Desmine Schauf and the females
     as Brianna Wyatt—who had opened the door—and Shanique Lincoln. Draper requested
     additional officers for backup when he realized how many people were in the room. He stated
     that Creer, Schauf, and Wyatt were “real interested [sic] in leaving the room” but he did not
     allow them to do so.
¶6       Draper testified that his attention was directed to the bathroom because he did not see the
     defendant in the hotel room and the bathroom door was closed. Draper explained that he
     previously witnessed people in hotel rooms hide in the bathrooms because they “have warrants

        1
         The defendant was charged with two additional offenses that are not part of this appeal.

                                                   -2-
       or probable cause for their arrest” or they sometimes go to the bathrooms “to seek refuge[,] to
       attempt to destroy evidence[,] or hide stuff.” Draper testified that, when he did not see the
       defendant in the hotel room, he directed his attention toward the bathroom door. Draper
       explained that he was still standing in the hotel room doorway during this time and he knocked
       on the opened hotel room door—not the bathroom door—and identified himself as a police
       officer before addressing the person in the bathroom as follows: “Anybody in the bathroom,
       identify yourself.”
¶7         Draper testified that the defendant responded in so many words that he was defecating.
       Draper again commanded the defendant to identify himself, and the defendant responded that
       his name was Jakuta King Williams. When Draper asked the defendant for identification, the
       defendant replied that he had no identification but said that he was from Virginia. Draper
       testified that Officer Harsy relayed the name Jakuta King Williams to the dispatch center but
       no record of any such person was found. Draper indicated that the defendant initially fooled
       him by giving him the false name.
¶8         Draper testified that he ordered the defendant to open the door so he could see him and
       know what he was doing. Draper also told him that if he flushed the toilet Draper would come
       into the bathroom and seize him. Draper explained that, if the toilet flushed, he would assume
       that the defendant was trying to get rid of whatever he did not want Draper to find. Draper
       testified that, because of the odor of cannabis in the hotel room, he thought the defendant was
       attempting to hide cannabis in the bathroom. Draper testified on cross-examination that he did
       not hear the defendant flush the toilet and, as far as Draper knew, the defendant did not try to
       destroy any evidence while in the bathroom.
¶9         Draper informed the defendant that the officers were not leaving until they confirmed his
       identity. Draper testified that when the defendant emerged from the bathroom he had a chance
       to look at him for a period of time and recognized him because he had previously arrested him.
       When he recognized the defendant, Draper asked him, “Are you sure you’re not Rasheed
       Casler?” Draper testified that the defendant did not respond and at that point “he stopped
       looking at me.” Draper noted that the defendant was not wearing the green hoodie when he
       emerged from the bathroom.
¶ 10       One of the officers relayed the name Rasheed Casler to the dispatch center, which alerted
       that the defendant had an outstanding warrant. Accordingly, Draper arrested the defendant.
       Draper conceded on cross-examination that, once he realized there was a warrant on the
       defendant, nothing interfered with his ability to apprehend him, nor did the defendant attempt
       to fight him or run from him. Draper testified that, when he looked in the bathroom after the
       defendant emerged, he observed toilet paper in the toilet but did not see any human waste or
       contraband. When asked if the defendant was drunk when he encountered him, Draper replied,
       “I don’t know. I don’t think so.”
¶ 11       Draper testified that the registered tenant of the hotel room eventually arrived and
       consented to a search of the room. Draper participated in the search, located a green hoodie
       lying on the far bed, and confirmed that it was the one the defendant was wearing when he
       opened the hotel room door and stepped into the hallway. Draper testified that he stood by as
       Sergeant David Kemp searched the hoodie and discovered in the pocket, inter alia, a wallet
       containing the defendant’s Illinois identification card bearing the name Rasheed Casler.
¶ 12       Shanique Lincoln testified that she was with the defendant in the hotel on the date in
       question. She recalled the defendant opening the hotel room door and going to the bathroom

                                                  -3-
       afterwards, but she could not recall if the defendant was wearing a green hoodie when he
       opened the door because she was “under the influence” from drinking tequila and smoking
       marijuana and could not remember many details. Lincoln agreed that she spoke to a police
       officer and submitted a written statement but qualified that she “felt forced, pushed into it”
       because she was arrested that night for possession of cannabis and she felt frightened and
       threatened. Lincoln’s statement was published to the jury, over objection. She asserted in the
       statement, inter alia, that the defendant “looked out the door and said wo [sic] and closed the
       door.”
¶ 13        David Kemp testified that he is employed as a sergeant with the Carbondale Police
       Department. He reported that he was present at Quality Inn on March 6, 2015, a little before 1
       a.m. and conducted a search of room 210. During the search, he located a green hoodie, in
       which he discovered, inter alia, a wallet containing an Illinois driver’s license bearing the
       name Rasheed Casler. Kemp confirmed that Draper was standing right beside him during the
       search “[a]nd as I pulled those items out of the pocket of the hooded sweatshirt, I laid them on
       the bed to be photographed, and then I handed those items over to Sergeant Draper right there
       in the room.”
¶ 14        Blake Harsy testified that he is employed as a patrol officer for the Carbondale Police
       Department. He testified that he was conducting a foot patrol with Draper on the second floor
       of Quality Inn at 12:45 a.m. on March 6, 2015, when he heard the door of room 210 open and
       observed a black male in a green hoodie step into the hallway. Harsy testified that the subject
       “saw us in uniform, looked right at Sergeant Draper[,] and retreated into the room and shut the
       door.” Harsy identified the defendant as the man he observed in the hallway.
¶ 15        Harsy testified that, as the door of room 210 closed, he smelled the odor of burnt cannabis.
       Accordingly, he informed Draper, who walked to the door and also smelled it. Harsy indicated
       that Draper knocked on the door and a female—later identified as Brianna Wyatt—opened the
       door less than a minute later. At that time, Harsy observed “a few different people sitting on
       beds” and one person sitting in a chair. He testified that he “could see visible smoke just
       wafting in the middle of the room.” Harsy did not see the defendant in the hotel room. He
       described the room as approximately 20 by 25 feet, with the bathroom door located a couple
       feet away from and directly to the right of the entry door.
¶ 16        Harsy testified that, when Brianna Wyatt answered the door, he asked her to step into the
       hallway to speak to him. Although Wyatt initially claimed to be the registered tenant of the
       hotel room, Harsy learned from her that the actual registered tenant had left. Harsy noted that
       Draper was standing in the hallway “talking through the opened door to the people that were
       sitting in the room.”
¶ 17        At some point, Harsy went downstairs to speak to the manager on duty and learned the
       name of the registered tenant. He returned to room 210 less than 10 minutes later, observed
       several officers standing in front of the door, and heard a “hit tone.” Harsy explained that,
       when a name is run by dispatch through the database, “there’s a certain tone on the radio to let
       officers know that the person has a warrant.” Harsy continued, “[S]o when I returned to the
       room, I heard that over the radio and I saw officers entering the room and taking [the defendant]
       into custody.” Harsy testified that he entered the hotel room, checked the bathroom, and
       observed human waste in the toilet. He confirmed that no contraband was found in the
       bathroom.


                                                   -4-
¶ 18        The defendant testified that he arrived at Quality Inn on the date in question “a little bit
       after 12, I want to say.” He stated that he was intoxicated upon arrival because he had been
       drinking tequila. He went to room 210 because his friends, Torrion Creer, Desmine Schauf,
       Brianna Wyatt, and Shanique Lincoln, were there. The defendant testified that he continued to
       drink tequila after he was inside room 210 and “I was feeling queasy after I took that last shot
       and I really couldn’t hold it down, so I got up to run to the bathroom and I opened the wrong
       door” into the hallway. The defendant testified that he “didn’t step outside, just opened the
       door and shut it,” then went to the bathroom. He denied seeing any police officers in the
       hallway.
¶ 19        The defendant identified People’s exhibit 2 as the green hoodie that he was wearing on the
       night in question. He testified that he was sweating before he went to the bathroom and “I was
       going to vomit everywhere and I was hot, so I took it off” and “I tossed it on the bed.” The
       defendant testified that when he entered the bathroom he closed the door and began having
       diarrhea. While using the bathroom the defendant heard somebody ask, “Who’s in there?” He
       testified that he thought it was one of his buddies “messing around with me while I was using
       the bathroom,” so he replied, “Jakuta King Williams.” He reiterated on cross-examination that
       he did not know there were officers outside the bathroom door when he shouted that his name
       was Jakuta King Williams.
¶ 20        The defendant testified that he was not attempting to avoid being arrested by giving the
       false name. He denied telling Draper that he did not have any identification because “I had my
       wallet.” He testified that he is, in fact, from Portsmouth, Virginia. He stated that he did not
       know that there was a warrant for his arrest at the time, he did not enter the bathroom to avoid
       arrest, and it was not his intent to flush any contraband while in the bathroom. The defendant
       testified that after he heard someone ask, “[w]ho’s in there,” he was told to open the door “and
       that’s when I knew it was the police.” The defendant testified that he opened the door while
       still seated on the toilet and when the door opened he recognized Draper, who had arrested him
       in June 2013.
¶ 21        The defendant testified that Draper instructed him not to flush the toilet. The defendant
       confirmed that Draper also recognized him and called him by name. After the defendant
       finished using the bathroom, he exited without flushing the toilet, and Draper arrested him.
       The defendant testified that his wallet containing his identification was in the hoodie that he
       had tossed on the bed. On, November 10, 2015, the jury found the defendant guilty of
       obstructing justice.

¶ 22                                            ANALYSIS
¶ 23       The sole issue on appeal is whether the State proved beyond a reasonable doubt that the
       defendant obstructed justice. “Where a criminal conviction is challenged based on insufficient
       evidence, a reviewing court, considering all of the evidence in the light most favorable to the
       prosecution, must determine whether any rational trier of fact could have found beyond a
       reasonable doubt the essential elements of the crime.” People v. Brown, 2013 IL 114196, ¶ 48.
       “[A] criminal conviction will be reversed where the evidence is so unreasonable, improbable,
       or unsatisfactory as to justify a reasonable doubt of the defendant’s guilt.” Id.
¶ 24       We are mindful that under a challenge to the sufficiency of the evidence, “ ‘a reviewing
       court must allow all reasonable inferences from the record in favor of the prosecution.’ ”
       People v. Saxon, 374 Ill. App. 3d 409, 416 (2007) (quoting People v. Bush, 214 Ill. 2d 318,

                                                   -5-
       326 (2005)). “This standard of review applies in cases whether the evidence is direct or
       circumstantial.” Id. “ ‘When weighing the evidence, the trier of fact is not required to disregard
       inferences that flow from the evidence, nor is it required to search out all possible explanations
       consistent with innocence and raise them to a level of reasonable doubt.’ ” Id. (quoting People
       v. McDonald, 168 Ill. 2d 420, 447 (1995)). “It is not the function of this court to retry the
       defendant.” People v. Rendak, 2011 IL App (1st) 082093, ¶ 29. “Instead, it falls upon the trier
       of fact to judge the credibility of witnesses, resolve conflicts in the evidence, and draw
       conclusions based on all the evidence.” Id.
¶ 25       Section 31-4(a) of the Criminal Code of 2012 provides, in relevant part: “A person
       obstructs justice when, with intent to prevent the apprehension or obstruct the prosecution ***
       of any person, he *** knowingly commits any of the following acts: (1) *** furnishes false
       information ***.” 720 ILCS 5/31-4(a)(1) (West 2014). Here, the information charged the
       defendant with obstructing justice, in that he knowingly and with the intent to prevent his arrest
       on warrants, provided false information to Sergeant Draper by identifying himself as Jakuta
       King Williams.
¶ 26       The defendant contends that his intent to prevent his apprehension was not proven and
       compares this case to People v. Jenkins, 2012 IL App (2d) 091168. In that case, an officer
       approached the defendant, David E. Jenkins, at his home and stated that he was looking for “a
       David Jenkins” as part of an investigation of a minor traffic accident. Id. ¶ 4. The defendant
       advised that he was David Jenkins. Id. The officer testified that he expected Jenkins to be
       younger and asked if there was a “Junior David Jenkins,” to which the defendant responded in
       the negative. Id. The officer stated that he then asked the defendant if he had a son named
       David Jenkins and, after a negative response, he asked the defendant if he had a son named
       David Jenkins who drove a white Mustang. Id. The officer testified that the defendant again
       said that he did not. Id. After another officer approached, the defendant admitted that he did,
       in fact, have a son named David Jenkins whose mother owned the Mustang. Id. ¶ 5. The
       defendant was arrested for obstructing justice. Id.
¶ 27       The defendant in Jenkins testified that, when the officer asked for David Jenkins, he replied
       that he was David Jenkins and, when asked if he owned a white Mustang, he replied that his
       son did. Id. ¶ 12. The defendant testified that, when he was asked if his son went by “Junior,”
       he responded that his son goes by “David Theodore Jenkins.” Id. The Jenkins court held that
       the evidence was insufficient to support the guilty verdict because the officer did not inform
       the defendant that he was looking to arrest the younger Jenkins or otherwise apprehend him.
       Id. ¶ 27. Accordingly, the defendant was unaware that a prosecution or apprehension was
       involved, so he could not have had the intent to avoid either. Id. Here, the defendant concedes
       that he provided false information but compares this case to Jenkins because he contends that,
       here, the State did not prove beyond a reasonable doubt that he obstructed justice because there
       is no proof that he intended to prevent his apprehension because he did not know he was subject
       to arrest. We disagree.
¶ 28       “Intent can rarely be proved by direct evidence because it is a state of mind.” People v.
       Witherspoon, 379 Ill. App. 3d 298, 307 (2008). “Instead, intent may be inferred from
       surrounding circumstances and thus may be proved by circumstantial evidence.” Id. In this
       case, the defendant argues that, “since he was not aware of a danger of arrest, he could not try
       to prevent it.” To support his argument, he cites his testimony that he was unaware that he had
       any warrants and the police never identified themselves when asking who was in the bathroom.

                                                   -6-
       He contends that he was under the impression that his friends were joking around with him on
       the other side of the bathroom door and that he gave the false name to go along with the joke.
       He denied seeing any police officers in the hallway, denied entering the bathroom to avoid
       arrest, denied ever saying that he had no identification, and testified that he did not know the
       police were present until after he was told to open the bathroom door.
¶ 29       Conversely, the State presented evidence from which a rational jury could conclude that
       the defendant knew the police were present before he entered the bathroom and that he
       provided the false name with the intent to prevent his apprehension. Sergeant Draper and
       Officer Harsy both testified that they were in uniform when they observed the defendant
       emerge from the hotel room, look at Draper, pause, then retreat back into the room, slamming
       the door behind him. Eye contact with the uniformed Draper implies that the defendant knew
       the police were present. Moreover, Shanique Lincoln indicated in her statement that the
       defendant looked out the hotel room door and said, “Whoa,” before coming back in and closing
       the door. The jury could infer from these facts that the defendant was caught by surprise by
       seeing the officers in the hallway.
¶ 30       Besides Lincoln’s statement and the testimony of the officers that the defendant saw them
       in uniform, additional evidence from which a jury could conclude that the defendant knew the
       police were present before he gave the false name is Draper’s testimony that he identified
       himself as a police officer before addressing the defendant in the bathroom. The defendant
       obviously heard Draper because he responded that he was using the bathroom. When Draper
       commanded the defendant to identify himself, the defendant replied with the false name of
       Jakuta King Williams. When Draper asked for identification, the defendant claimed to have
       none, although his identification was later discovered in the green hoodie during the search of
       the room.
¶ 31       Notwithstanding the defendant’s testimony that he was merely joking with his friends and
       did not know the police were present when he gave the false name, it is the duty of the jury—
       not of this court—to resolve conflicts between testimony and determine credibility of
       witnesses. See Rendak, 2011 IL App (1st) 082093, ¶ 29. Here, the defendant contends that
       “nothing in the record suggests he knew of the warrant.” We disagree. No contraband was
       discovered in the bathroom, and the defendant did not flush the toilet. A reasonable inference
       flowing from these facts (see Saxon, 374 Ill. App. 3d at 416) is that the defendant retreated to
       the bathroom and provided the false name in an attempt to avoid arrest—not because he had
       anything to hide—but because he knew about the warrant. Nonetheless, the defendant testified
       that he entered the bathroom because he was sick—not to hide from the officers or to avoid
       arrest. Although Draper testified that he observed only toilet paper and no human waste in the
       toilet, Harsy testified that he observed human waste in the toilet. Again, the jury resolves the
       inconsistencies between testimonies and determines the credibility of witnesses. See Rendak,
       2011 IL App (1st) 082093, ¶ 29.
¶ 32       Additionally, Draper testified that the defendant did not respond and stopped looking at
       him when Draper asked if he was Rasheed Casler. There is ample evidence from which the
       jury could conclude that the defendant saw the police outside the hotel room and entered the
       bathroom to hide. Inferences as to a defendant’s mental state are particularly within the
       province of the jury (see People v. Rodriguez, 2014 IL App (2d) 130148, ¶ 56), and evidence
       of flight is evidence of a defendant’s knowledge (see People v. Whitfield, 214 Ill. App. 3d 446,
       454 (1991)).

                                                  -7-
¶ 33        We find that the jury could infer by the surrounding circumstances and thus prove by
       circumstantial evidence that the defendant intended to avoid apprehension and provided the
       false name to Draper in an effort to do so (see Witherspoon, 379 Ill. App. 3d at 307), unlike
       Jenkins, where there was insufficient evidence that the defendant was trying to prevent the
       apprehension or obstruct the prosecution of his son because he was unaware of any potential
       apprehension or prosecution (see 2012 IL App (2d) 091168, ¶ 27). When looking at the
       evidence in a light most favorable to the prosecution and allowing all reasonable inferences to
       be resolved in the prosecution’s favor (see Brown, 2013 IL 114196, ¶ 48; see also Saxon, 374
       Ill. App. 3d at 416), we find that a rational jury could conclude that the defendant obstructed
       justice because he had the requisite intent to avoid apprehension and gave the false name to
       further that intent.
¶ 34        The defendant also cites People v. Childs, 272 Ill. App. 3d 787 (1995), to illustrate how
       intent can be inferred. In Childs, the defendant was convicted of obstructing justice after falsely
       telling police that he did not know Carlos, the murder suspect, when Carlos was hiding under
       a bed a few feet from the defendant. Id. at 788-89. The appellate court affirmed the defendant’s
       conviction after finding that the evidence showed that the defendant made the false statement
       for the purpose of preventing Carlos’s apprehension. Id. at 791, 796.
¶ 35        The defendant attempts to distinguish Childs, stating that in that case, “there could be no
       mistake that he was talking to an officer: they were questioning him while he was on his knees
       with a shotgun pointed at him,” (see id. at 788-89) but, “[h]ere, the police were merely
       inquiring as to whom [sic] was in the bathroom, not even knowing [the defendant] had an
       outstanding warrant once identified.” We agree with the State that the differing circumstances
       between this case and Childs are irrelevant because—as previously discussed—there is
       sufficient evidence in this case from which the jury could reasonably infer that the defendant
       knew he was speaking to the police through the bathroom door and that he gave the false name
       to prevent his apprehension.
¶ 36        The defendant further contends that the false information provided by the defendant in
       Childs could have impaired or delayed the search for Carlos had the police not found him,
       while the information here presented no such risk because the police were not leaving until
       they confirmed the defendant’s identity. We disagree. Draper testified that he was initially
       fooled by the false name. As aptly noted by the State, if the police had believed the defendant’s
       story that he was Jakuta King Williams and not inquired further, they would not have
       discovered his true identity and that he was the subject of a warrant, just as, if the police in
       Childs had believed the defendant’s story, they might not have found Carlos hiding under the
       bed. Moreover, notwithstanding the false information given in Childs, the police had already
       been authorized to search the premises where Carlos was hiding, so their discovering his
       whereabouts was inevitable, thereby discrediting the defendant’s argument that the false
       information given in Childs could have impaired or delayed the search for Carlos.
¶ 37        Finally, the defendant argues that—even if we conclude that the evidence supported a
       finding that he possessed the requisite intent to prevent his apprehension—the totality of the
       evidence is insufficient to affirm his conviction because his giving the false name did not
       materially impede the administration of justice. He cites People v. Taylor, 2012 IL App (2d)
       110222, to support this argument. In Taylor, the defendant was crossing a street when he was
       approached by a police officer who recognized him as Donnell Taylor because he had
       previously arrested him. Id. ¶ 3. The officer was aware that the defendant was wanted on a

                                                    -8-
       warrant and the defendant’s photo was on the visor of the squad car, along with photos of other
       individuals with outstanding warrants. Id. A record check was run through the police database
       and confirmed the active warrant on the defendant. Id.
¶ 38        The officer testified that he requested identification when he approached the defendant
       because he was not 100% certain it was Donnell Taylor. Id. ¶ 4. The defendant responded that
       he had no identification and gave the officer a false name and date of birth, after which a record
       check returned no such person. Id. The officer testified that he informed the defendant that he
       would arrest him for providing false information, that he knew his name was Donnell Taylor,
       and “ ‘[t]his is your chance to tell the truth.’ ” Id. The officer stated that the defendant gave the
       false name again but, after conversing for a few minutes, the officer said to the defendant,
       “ ‘Hey, Donnell,’ ” and the defendant replied, “ ‘Yeah?’ ” Id. The officer then arrested him.
       Id. The officer testified that the entire encounter—from the time he approached the defendant
       until he arrested him—took less than 10 minutes. Id. The defendant was searched at the police
       department, and an identification bearing his correct name was found. Id. A trial was held, and
       the jury convicted the defendant of obstructing justice. Id. ¶ 6.
¶ 39        On appeal, the defendant in Taylor conceded that he had possessed the necessary intent (id.
       ¶ 9) but argued that the evidence was insufficient to support his conviction in that his giving
       the false name to the officer did not materially impede the investigation because his arrest was
       complete within 5 to 10 minutes, despite his giving the false name. Id. ¶¶ 8, 9. To support his
       argument, the defendant in Taylor cited People v. Comage, 241 Ill. 2d 139 (2011), where the
       defendant was convicted of obstructing justice for concealing evidence by tossing a crack pipe
       over a fence while fleeing from police officers. Taylor, 2012 IL App (2d) 110222, ¶ 10.
¶ 40        In Comage, the officers saw the defendant throw the pipe and were able to recover it within
       20 seconds. 241 Ill. 2d at 143. The Illinois Supreme Court noted in Comage that the obstructing
       justice statute does not define the word “conceal” (id. at 144), and set out to determine whether
       the evidence in that case was “concealed” within the meaning of the statute (id. at 140). In
       reviewing the issue, the court looked at two dictionary definitions of the word “conceal,” one
       of which was relied on by the defendant and the other by the State (id. at 144), and discussed
       at length cases in which courts analyzed whether defendants concealed evidence in manners to
       satisfy the requirements of, inter alia, the obstructing justice statute (id. at 145-50).
¶ 41        Strictly within the context of determining the meaning of the word “conceal,” the Illinois
       Supreme Court indicated that, in enacting the obstructing justice statute, “the legislature
       intended to criminalize behavior that actually interferes with the administration of justice, i.e.,
       conduct that ‘obstructs prosecution or defense of any person.’ ” (Emphasis in original.) Id. at
       149. In determining whether the defendant concealed evidence, the court emphasized that the
       crack pipe and a push rod were thrown over the fence by the defendant and landed 10 feet
       away, the same of which was observed by the officers, who recovered the items within 20
       seconds. On that basis, the court noted that, although the items were out of the officers’ sight
       for a brief time span, the defendant’s act did not materially impede the investigation. Id. at 150.
       Accordingly, the Comage court held that the defendant did not “conceal” the items within the
       meaning of the statute and reversed his conviction for obstructing justice. Id. at 150-51.
¶ 42        Thereafter, the Taylor court in the Second District broadened the application of Comage—
       which was limited to the issue of obstructing justice by concealing evidence—and reversed the
       defendant’s conviction, holding that the State did not prove that the defendant’s furnishing the
       false name materially impeded the administration of justice because the officer was able to

                                                     -9-
       arrest the defendant almost immediately, despite the false information. 2012 IL App (2d)
       110222, ¶ 19.
¶ 43       The Taylor court also considered People v. Baskerville, in which the Illinois Supreme Court
       resolved the issue of “whether the offense of obstructing a peace officer *** necessitates proof
       of a physical act, and whether the evidence was sufficient to support [the] defendant’s
       conviction.” People v. Baskerville, 2012 IL 111056, ¶ 1. The court in Baskerville held that
       “knowingly furnishing a false statement to police may constitute obstruction of a peace officer
       *** where the statement interposes an obstacle that impedes or hinders the officer and is
       relevant to the performance of his authorized duties.” Id. ¶ 38. The Taylor court stated that
       “Baskerville confirms that the relevant issue in weighing a sufficiency-of-the-evidence
       challenge to a conviction for obstruction of justice is whether the defendant’s conduct actually
       posed a material impediment to the administration of justice.” 2012 IL App (2d) 110222, ¶ 17.
¶ 44       Here, the defendant urges us to follow Taylor and reverse his conviction because he alleges
       that the State did not prove that his furnishing the false name caused a material impediment to
       the administration of justice. This court is not bound to follow Taylor. See O’Casek v.
       Children’s Home & Aid Society of Illinois, 229 Ill. 2d 421, 440 (2008) (opinion of one district
       is not binding on equal courts of other districts). We reiterate that Comage—upon which Taylor
       relied—was decided within the parameters of the supreme court’s sole mission to determine
       the meaning of the word “conceal” as provided in the obstructing justice statute (241 Ill. 2d at
       140) because the plain language of the statute provided no definition (id. at 144). Notably, the
       Taylor court did not apply Comage in an effort to determine the definition of “furnishing false
       information.”
¶ 45       We are mindful of the established law that, when the court “has interpreted a statute, that
       interpretation is considered as part of the statute itself unless and until the legislature amends
       it contrary to the interpretation.” Henrich v. Libertyville High School, 186 Ill. 2d 381, 387
       (1998). Applying this principle to the case at bar, we fully acknowledge the supreme court’s
       interpretation of the word “conceal” within the obstructing justice statute in Comage and how
       the definition ultimately established by the court incorporated a requirement of a material
       impediment to the administration of justice. However, the Comage court set forth its issue with
       precision and specificity to determine the meaning of concealing evidence, and we decline to
       follow Taylor by broadening that scope to encompass issues involving the furnishing of false
       information.
¶ 46       The court in Taylor also expanded the holding in Baskerville, which dealt with resisting or
       obstructing a peace officer (see 720 ILCS 5/31-1 (West 2014)), and applied it to reinforce its
       resolution of the issue involving obstructing justice (see id. § 31-4), a different statute with
       different elements. As with the Comage ruling, we decline to expand the Baskerville ruling as
       the Taylor court did.
¶ 47       The State cites People v. Davis, 409 Ill. App. 3d 457, 458 (2011), a Fourth District case in
       which the defendant was convicted of obstructing justice. Officers testified that they were
       seeking a fugitive named Bates—the father of the defendant’s children—when they arrived at
       the home where the defendant was staying and asked her if she had seen Bates. Id. Defendant
       responded that she had not seen him and that only her brother and children were inside the
       home. Id. After the officers spoke privately with the defendant’s brother, the defendant began
       crying and admitted that Bates was inside the home and that she was aware of outstanding
       warrants on Bates. Id. at 459. The defendant was convicted of obstructing justice based on

                                                   - 10 -
       furnishing false information. Id. On appeal, the defendant cited Comage and argued that she
       did not materially impede the police investigation because, after providing the false
       information, she shortly thereafter recanted her earlier statement and confessed that Bates was
       in the house. Id. at 461.
¶ 48       The Davis court held that the “[d]efendant’s interpretation of the supreme court’s holding
       in Comage is too expansive.” Id. The court explained that Comage was based on “what it meant
       to conceal evidence under the obstructing-justice statute,” whereas Davis “involves knowingly
       furnishing false information to the police.” Id. at 462. The court also discussed cases in which
       a defendant places evidence out of sight momentarily—an act that “does not make recovery of
       the evidence substantially more difficult or impossible,” compared to cases involving the
       furnishing of false information, where “the potential that the investigation will be compromised
       is exceedingly high, which is why such a crime may be completed in a very short period of
       time—indeed, it may be completed at the moment such false information is provided.” Id. The
       Davis court concluded that this was “precisely what happened in this case” (id.) and affirmed
       the defendant’s conviction (id. at 463).
¶ 49       Despite the factual similarities between this case and Taylor, for the same aforementioned
       reasons as the court in Davis, we refuse to follow Taylor, and we decline to expand the Comage
       decision in the manner suggested by the defendant. Accordingly, we reject the defendant’s
       argument that his conviction must be reversed because the State did not prove that his
       furnishing the false name materially impeded the administration of justice.

¶ 50                                       CONCLUSION
¶ 51      For the foregoing reasons, we affirm the defendant’s November 10, 2015, conviction.

¶ 52      Affirmed.




                                                  - 11 -